Case 20-10343-LSS   Doc 2565   Filed 04/09/21   Page 1 of 3
Case 20-10343-LSS   Doc 2565   Filed 04/09/21   Page 2 of 3

                    EXHIBIT A
                                             Case 20-10343-LSS                              Doc 2565                   Filed 04/09/21          Page 3 of 3
                                                                                                         Exhibit A
                                                                                              OCP Notice Parties Service List
                                                                                                Served as set forth below

                     Description                                         Name                                    Address               Fax                          Email                 Method of Service
Notice of Appearance/Request for Notices          Kramer Levin Naftalis & Frankel LLP       Attn: Thomas Moers Mayer            212-715-8000   tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                             Attn: Rachel Ringer                                rringer@kramerlevin.com
Creditors                                                                                   Attn: David E. Blabey Jr.                          dblabey@kramerlevin.com
                                                                                            Attn: Jennifer R. Sharret                          jsharret@kramerlevin.com
                                                                                            Attn: Megan M. Wasson                              mwasson@kramerlevin.com
                                                                                            177 Ave of the Americas
                                                                                            New York, NY 10036
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP              Attn: Louis R. Strubeck, Jr.                       louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                   1301 Ave of the Americas
Association                                                                                 New York, NY 10019-6022
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP              Attn: Louis R. Strubeck, Jr         214-855-8200   louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                   Attn: Kristian W. Gluck                            kristian.gluck@nortonrosefulbright.com
Association                                                                                 Attn: Ryan E. Manns                                ryan.manns@nortonrosefulbright.com
                                                                                            2200 Ross Avenue, Suite 3600
                                                                                            Dallas, TX 75201-7933
Core Parties                                      Office of the United States Trustee       Attn: David L. Buchbinder           302-573-6497   david.l.buchbinder@usdoj.gov             First Class Mail
Office of the United States Trustee                                                         Attn: Hannah Mufson McCollum                       hannah.mccollum@usdoj.gov                Email
                                                                                            844 King St, Suite 2207
                                                                                            Lockbox 35
                                                                                            Wilmington, DE 19801
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP         Attn: James I. Stang                302-652-4400   jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                    10100 Santa Monica Blvd, 13th Fl
                                                                                            Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP         Attn: Robert Orgel                  302-652-4400   rorgel@pszjlaw.com                       Email
Counsel for the Tort Claimants' Committee                                                   Attn: James O'Neill                                joneill@pszjlaw.com
                                                                                            Attn: John Lucas                                   jlucas@pszjlaw.com
                                                                                            Attn: Ilan Scharf                                  ischarf@pszjlaw.com
                                                                                            919 N Market St.,17th Floor
                                                                                            P.O. Box 8705
                                                                                            Wilmington, DE 19899-8705
Bonds                                             The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                                  First Class Mail
                                                                                            Attn: John Stump, Esq.
                                                                                            Chase Tower - Eighth Fl
                                                                                            707 Virginia St E.
                                                                                            Charleston, WV 25301
Core Parties                                      Young Conaway Stargatt & Taylor           Attn: James L. Patton, Jr           302-576-3325   jpatton@ycst.com                         First Class Mail
Counsel for Prepetition Future Claimants’                                                   Attn: Robert Brady                                 rbrady@ycst.com                          Email
Representative                                                                              Attn: Edwin Harron                                 eharron@ycst.com
                                                                                            Rodney Square
                                                                                            1000 N King St
                                                                                            Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                        Page 1 of 1
